Citation Nr: 9915304	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  93-27 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant & psychologist


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from January 1974 to January 
1975.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which denied the veteran's claim of entitlement to service 
connection for a left ankle injury.

Initially, the Board notes that review of the veteran's 
claims file indicates that when the veteran originally filed 
his claim in June 1991, he also included a claim for service 
connection for his back.  While the RO referenced the 
veteran's back in its initial March 1992 rating decision, 
which led to the appeal in this instance, it did not 
adjudicate the veteran's back claim.  Further, this claim 
appears to have never been adjudicated by the RO in the 
intervening years.  As such, the Board refers this issue to 
the RO for further action, as warranted.

Additionally, the Board also notes that the veteran's claim 
was before the Board in November 1995.  At that time, the 
issues before the Board were entitlement to service 
connection for both a psychiatric disorder and for a left 
ankle disorder.  These issues were remanded for further 
development.  Specifically, the RO was directed to attempt to 
obtain additional treatment records identified by the veteran 
at his RO hearing (conducted in May 1993).  The RO was also 
directed to afford the veteran a VA psychiatric examination 
and a VA orthopedic examination.  Review of the veteran's 
claims file shows that the RO complied with the Board's 
directives, as required by law.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Here, the RO obtained those additional 
treatment records which were available, and the veteran was 
afforded both VA psychiatric and orthopedic examinations in 
June 1996.

Subsequently, the RO, in an October 1998 rating decision, 
granted the veteran service connection for dysthymia and 
assigned a 30 percent evaluation.  As such, this issue is no 
longer in appellate status.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) (where an appealed claim for service 
connection is granted during the pendency of an appeal, a 
second notice of disagreement must thereafter be timely filed 
to initiate appellate review of the claim concerning the 
compensation level assigned for the disability); see also 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  As such, 
the issue remaining before the Board for consideration is 
entitlement to service connection for a left ankle disorder, 
as framed on the title page of this decision.


FINDING OF FACT

No competent medical evidence has been presented showing that 
the veteran's claimed left ankle disorder currently exists or 
that, if it does, it is related to service and events 
therein.


CONCLUSION OF LAW

The claim of entitlement to service connection is not well 
grounded.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. §  5107(a).  A well grounded claim is 
a plausible claim, capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A well grounded 
claim requires more than allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
injury, illness, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is a plausible one.  See Tirpak, 2 Vet. App. at 609.  
Where a claim is not well grounded, VA does not have a 
statutory duty to assist the veteran further in the 
development of his claim.  38 U.S.C.A. §  5107(a).

The United States Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, Court) has held that the three elements of a 
well grounded claim for service connection are: 1) evidence 
of a current disability as provided by a medical diagnosis; 
2) evidence of incurrence or aggravation of a disease or 
injury in service, as provided by either lay or medical 
evidence; and 3) a nexus, or link, between the service 
related disease or injury and the current disability, as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1994).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.   38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304 (1998).

II.  Factual Background

Review of the veteran's claims file shows that the veteran 
sought treatment for a left ankle trauma while in service, in 
November 1974.  It was noted at that time that the veteran's 
muscle on the left side was painful.  He reported having hurt 
his left ankle in a martial arts exhibition.  Physical 
examination found no swelling or discoloration, nor was the 
area tender to the touch.  The veteran also reported that the 
ankle hurt to have pressure on it.  An Ace bandage was 
applied.  No further treatment is indicated or documented, 
and no other entries in the veteran's service medical records 
address the veteran's left ankle.  His discharge examination 
(conducted in January 1975) was silent as to any pertinent 
notation or discussion.

The postservice evidence includes the report of VA 
examination in August 1991, at which time the veteran 
indicated that he had injured his left ankle at age 16 but 
repeatedly reinjured it in service.  He indicated that he had 
been placed in a cast repeatedly.  He stated that the ankle 
was "frozen" and he had a lot of trouble starting walking 
in the morning with the left ankle.  There was normal range 
of motion and no gross abnormality of the left ankle.  The 
pertinent impression was status post left ankle injury with 
some dysfunction in the morning.  

At his RO hearing (conducted in May 1993), the veteran 
testified that he had a compound fracture of his left ankle 
that had healed before he entered into service.  (Transcript 
(T.) at 8).  He also testified that that he injured his left 
ankle while in service by making jumps and sometimes landing 
the wrong way and by doing drills.  Id.  These activities 
subsequently made the ankle worse.  Id.  As to the pre-
service fracture, the veteran stated that it was in good 
shape and that he had played football after that.  (T. at 9).  
As to in-service treatment, the veteran stated that he had 
been put on limited duty, that he had had to use crutches for 
a two week period, that he had been put in a soft cast, and 
that after that, the ankle had just been wrapped.  Id.  When 
asked about other treatment, the veteran clarified that he 
had had a different sprain while in service but that he had 
injured his left ankle a couple of more times.  (T. at 9-10).  
As for current symptoms, the veteran testified that his ankle 
would give way, that he had a habit of losing control of the 
ankle when walking, that it would snap, and that once he 
could not walk on it.  (T. at 10).  The veteran also 
testified that the VA had told him he had arthritis.  Id.

The veteran's Social Security Administration (SSA) records 
are negative for any reference and discussion as to the 
veteran's left ankle, as are the post-service medical records 
obtained and incorporated into the claims file pursuant to 
the Board's November 1995 remand.

The June 1996 VA orthopedic examination (conducted pursuant 
to the Board's remand) reflects the veteran's report of 
having fractured his ankle when he was 14.  It also reflects 
the veteran's reported service medical history.  It was noted 
that the veteran complained of intermittent flare-ups of his 
left ankle since service.  The ankle would give way.  
Physical examination found no swelling, no instability, and 
no deformity.  There was also no other impairment of the 
veteran's left ankle, including subluxation, non-union, loose 
motion, or malunion.  A referenced x-ray study of the left 
ankle showed no degenerative joint disease and was negative 
for pertinent observation and assessment.  The examiner 
recommended full activity for the veteran from an orthopedic 
standpoint.


III.  Analysis

The Board recognizes the veteran's contention that he is 
entitled to service connection for his left ankle.  
Specifically, the Board acknowledges the veteran's assertions 
that he had injured his left ankle prior to service and that 
events in service aggravated his left ankle, causing 
intermittent flare-ups of his ankle and giving way.  However, 
the Board must adhere to established law and regulations in 
its determinations.  As such, the veteran's claim must be 
denied, as it is not well grounded.

Specifically, while the veteran's service medical records do, 
indeed, document one injury to the veteran's left ankle, in 
November 1974, there is absolutely no clinical evidence of 
record as to the existence of a current left ankle disorder 
or its relationship to the veteran's service and events 
therein.  Here, the veteran's discharge examination was 
negative for any notation or discussion concerning the left 
ankle.  

As to post-service medical records, they, too, are silent as 
to the presence of a left ankle disability.  Additionally, 
the veteran's SSA records address other, unrelated disorders.  
In effect, there is no clinical evidence of record 
documenting any post-service medical treatment of the 
veteran's left ankle.  He has reported a compound fracture of 
the ankle prior to service.  While he reported ankle symptoms 
on the VA examination in August 1991, more than 15 years 
after service, no pertinent abnormalities were found.  His 
dysfunction was not attributed to any service injury.  
Moreover, the June 1996 VA orthopedic examination (conducted 
pursuant to the Board's remand) found no evidence of a 
current left ankle disorder.  There was no swelling, no 
instability, and no deformity.  There was also no other 
impairment of the veteran's left ankle, including 
subluxation, non-union, loose motion, or malunion.  A 
referenced x-ray study of the left ankle showed no 
degenerative joint disease and was negative for pertinent 
observation and assessment, and the examiner recommended full 
activity for the veteran from an orthopedic standpoint.  

As for the veteran's testimony at his RO hearing, while the 
veteran is competent to report symptomatology as to his left 
ankle, there is no indication in the record that he possesses 
the medical expertise necessary to render an opinion as to 
current diagnosis or causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Where the determinative issue involves 
medical causation or diagnosis, competent medical evidence 
that the claim is plausible is required.  See Grottveit v. 
Brown, supra.  

Therefore, absent competent medical evidence of a current 
left ankle disorder (disability) and a nexus, or link, 
between it and the veteran's service, including the 
documented left ankle injury in November 1974, the veteran 
has not submitted a well grounded claim of entitlement to 
service connection for a left ankle disorder.  See Caluza v. 
Brown, supra.  Application of the rule regarding benefit of 
reasonable doubt is not required, as the veteran has not met 
his burden of submitting a well grounded claim.  38 U.S.C.A. 
§ 5107(b) (West 1991).  Absent a well grounded claim for 
service connection, the Board need not reach the question of 
whether the claimed disorder pre-existed the veteran's 
service or was aggravated thereby.  See 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a) (1998).

The Board has disposed of this claim on a ground ultimately 
different than that of the RO, as allowed by law.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
Green v. Brown, 4 Vet. App. 382 (1993).  As such, the Board 
has considered whether the veteran was given adequate notice 
of the need to submit evidence or argument on the question 
presented for review, along with an opportunity to respond.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  In view of the 
September 1992 statement of the case, the May 1993 Hearing 
Officer's Decision, and the August 1996 and October 1998 
supplemental statements of the case, the Board finds that the 
veteran was adequately informed of the evidence required in 
this case, as he was notified that there was no evidence of 
record showing the current existence of a left ankle disorder 
and its relationship to the veteran's service.  Moreover, by 
initially addressing the veteran's claim on the merits, the 
RO afforded the claim greater consideration than warranted 
under the circumstances.  As such, the veteran is not 
prejudiced by the Board's more limited consideration.

Further, notwithstanding the veteran's testimony at his RO 
hearing in May 1993, the veteran has not provided any 
indication of the existence of additional evidence that would 
make this claim well grounded.  See Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69 
(1995).  In this regard, the Board stresses that the RO 
obtained and incorporated into the veteran's claims file 
those additional treatment records identified by the veteran 
which were available.  As outlined above, those additional 
records did not pertain to the veteran's left ankle.


ORDER

Entitlement to service connection for a left ankle disorder 
is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

